         Case 2:20-cv-02423-JAM-KJN Document 4 Filed 12/16/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARIAH LYN SPATE,                                   No. 2:20–cv–2423–JAM–KJN PS

12                       Plaintiff,                      ORDER GRANTING IFP REQUEST
                                                         GRANTING LEAVE TO AMEND
13            v.
                                                         (ECF No. 2.)
14   LAKE COUNTY SHERIFF’S DEPT., et
     al.,
15
                         Defendants.
16

17            Plaintiff Mariah Lyn Spate, who is proceeding without counsel in this action, has

18   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.)

19   Plaintiff’s application in support of her request to proceed in forma pauperis makes the showing

20   required by 28 U.S.C. § 1915. Accordingly, the court grants plaintiff’s request to proceed in

21   forma pauperis.

22            The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This action proceeds before the undersigned pursuant to 28 U.S.C. § 636(b)(1) and Local Rule
28   302(c)(21).
                                                    1
     Case 2:20-cv-02423-JAM-KJN Document 4 Filed 12/16/20 Page 2 of 4


 1          A claim may be dismissed because of the plaintiff’s “failure to state a claim upon which

 2   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) dismissal may be based on the

 3   lack of a cognizable legal theory or on the absence of sufficient facts alleged under a cognizable

 4   legal theory. Mollett v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015). In evaluating whether

 5   a pleading states sufficient facts on which to base a claim, all well-pled factual allegations are

 6   accepted as true, Erickson v. Pardus, 551 U.S. 89, 94 (2007), and the complaint must be construed

 7   in the light most favorable to the non-moving party, Corrie v. Caterpillar, Inc., 503 F.3d 974, 977

 8   (9th Cir. 2007). The court is not, however, required to accept as true “conclusory [factual]

 9   allegations that are contradicted by documents referred to in the complaint,” or “legal conclusions

10   merely because they are cast in the form of factual allegations.” Paulsen v. CNF Inc., 559 F.3d

11   1061, 1071 (9th Cir. 2009). Thus, to avoid dismissal for failure to state a claim, a complaint must

12   contain more than “naked assertions,” “labels and conclusions,” or “a formulaic recitation of the

13   elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007).

14   Simply, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

15   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

16   550 U.S. at 570). Plausibility means pleading “factual content that allows the court to draw the

17   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

18          Pro se pleadings are to be liberally construed. Hebbe v. Pliler, 627 F.3d 338, 342 & fn. 7

19   (9th Cir. 2010) (liberal construction appropriate even post–Iqbal). Prior to dismissal, the court is

20   to tell the plaintiff of deficiencies in the complaint and give the plaintiff an opportunity to cure
21   them––if it appears at all possible the defects can be corrected. See Lopez v. Smith, 203 F.3d

22   1122, 1130-31 (9th Cir. 2000) (en banc). However, if amendment would be futile, no leave to

23   amend need be given. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

24          Here, plaintiff names the “whole department” of the Lake County Sheriff’s Department,

25   as well as (it appears) three employees thereof. Plaintiff lists seven numbers as a basis for federal

26   question (“440, 230, 550, 470, 446, 443, 448”), and prays for $100,000 in monetary damages as
27   well as, it appears, a return of some property and an unnamed restraining order. Plaintiff then

28   attaches 5 pages of additional, “very brief and vague” allegations. (See ECF No. 1.)
                                                        2
     Case 2:20-cv-02423-JAM-KJN Document 4 Filed 12/16/20 Page 3 of 4


 1             As written, there are numerous deficiencies with plaintiff’s complaint. First, it is not

 2   completely clear what plaintiff intends by listing numbers in her basis for the court’s jurisdiction.

 3   Federal courts are court of limited jurisdiction, and require either claims arising “under the

 4   Constitution, laws, or treaties of the United States” or “complete diversity of citizenship and an

 5   amount in controversy over $75,000.” See 28 U.S.C. §§ 1331, 1332(a). It is possible plaintiff

 6   intends to assert claims under 18 U.S.C., which is the U.S. criminal code. However, these claims

 7   cannot be maintained by private citizens. See Allen v. Gold Country Casino, 464 F.3d 1044,

 8   1048 (9th Cir. 2006) (no private right of action for violation of criminal statutes). It is also

 9   possible plaintiff is attempting to raise claims under California law. However the parties do not

10   appear to be diverse, as both are citizens of California. Further, there are numerous California

11   statutes using the code numbers listed in the complaint. Without more clarity, the court cannot

12   say whether it has the power to hear plaintiff’s claims.

13             Further, plaintiff’s “very brief and vague” assertions do not help the court in

14   understanding the scope of her claims. She references a call to the sheriff and a threat of arrest,

15   general allegations of fraud, an eviction, a neighbor with a restraining order, and various utility

16   bills. However, it is not clear how these allegations relate to any claim against the defendants.

17   The court interprets pro se pleadings liberally, but cannot construct claims for plaintiff on her

18   behalf.

19             Finally, the court notes that plaintiff lists “A, E, A-minor” in the caption of her complaint.

20   The court is not certain who these individuals are, or how many individuals there may be, but it is
21   possible the caption references plaintiff’s minor child(ren). Plaintiff is proceeding without the

22   assistance of counsel in this case, and is not allowed to represent minor parties. Johns v. County

23   of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (“A parent or guardian cannot bring an action on

24   behalf of a minor child without retaining a lawyer.”).

25             In light of plaintiff’s pro se status, and because it is at least conceivable that plaintiff could

26   allege a claim against defendants, the court finds it appropriate to grant plaintiff an opportunity to
27   amend the complaint. Plaintiff shall follow the pleading standards on the following page when

28   composing any amended complaint.
                                                           3
     Case 2:20-cv-02423-JAM-KJN Document 4 Filed 12/16/20 Page 4 of 4


 1               If plaintiff elects to amend, this new complaint shall:

 2       i.         be captioned “First Amended Complaint”;
         ii.        be limited to 10 pages (not including any exhibits necessary to understand the issues),
 3                  double spaced with a font size of 12 Times New Roman (or equivalent) (pages
                    exceeding the page limit will be stricken and will not be considered);
 4
         iii.       clearly state the legal source of her claim(s) (e.g. statutes or common-law claims), and
 5                  why the court has subject matter jurisdiction to hear plaintiff’s complaint;
         iv.        for each claim, clearly identify which defendants are allegedly at fault (e.g., Claim I
 6                  against defendants X, Y, and Z, Claim II against defendants R and S, etc.);
         v.         list the factual allegations supporting each particular claim;
 7       vi.        include a general background facts section to orient the reader only as necessary;
         vii.       include her statements for jurisdiction, venue, and relief sought as is necessary;
 8
         viii.      refrain from alleging redundant, immaterial, impertinent, or scandalous matters;
 9       ix.        omit any minor children from the amended complaint (unless plaintiff has retained
                    the services of an attorney); and
10       x.         address any other pleading deficiencies outlined above.
11   This amended complaint shall be filed within 28 days of this order.

12               Moving forward, the court cannot rely on a prior complaint or other filing, as once the

13   amended complaint is filed, any prior complaints no longer serve a function. See Local Rule 220

14   (requiring an amended complaint to be complete in itself without reference to any prior pleading).

15               Finally, nothing in this order requires plaintiff to amend. If plaintiff determines she is

16   unable to amend in compliance with the court’s order, she instead may file a notice of voluntary

17   dismissal without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). This

18   dismissal notice shall be filed within 28 days of this order.

19               Accordingly, IT IS HEREBY ORDERED that:

20               1. Plaintiff’s motion to proceed in forma pauperis is GRANTED;

21               2. Within 28 days of this order, plaintiff shall file either (a) an amended complaint, or

22                  (b) a notice of voluntary dismissal of the action without prejudice; and

23               3. Failure to file either of these documents by the required deadline may result in the

24                  imposition of sanctions, including potential dismissal of the action with prejudice

25                  pursuant to Federal Rule of Civil Procedure 41(b).

26   Dated: December 16, 2020

27
     spat.2423
28
                                                           4
